Filed 4/25/22 P. v. Boyd CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



THE PEOPLE,                                                          D079130

         Plaintiff and Respondent,

         v.                                                          (Super. Ct. No. SCD286837)

JAMES EARL BOYD,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County,
Joan P. Weber, Judge. Affirmed.
         Shaghayegh Dinata-Hanson, under appointment by the Court of
Appeal, for Defendant and Appellant.
         No appearance for Plaintiff and Respondent.
         James Boyd was charged with five counts of attempted carjacking

while on parole (Pen. Code,1 §§ 664, 215, subd. (a), 3000 & 1203.085,
subd. (b)). It was also alleged that Boyd had suffered a serious felony prior
conviction (§ 667, subd. (a)(1)) and a strike prior (§ 667, subds. (b)-(i)).


1        All further statutory references are to the Penal Code.
      In September 2020, the court held a remote preliminary hearing due to
the Covid-19 emergency orders. Boyd’s objection to the remote hearing was
overruled. Boyd was held to answer on the complaint.
      In October 2020, Boyd filed a motion under section 995 to set aside the
information because the preliminary hearing was conducted remotely. The
motion was denied
      In April 2021, Boyd pleaded guilty to all charges and admitted all
allegations, pursuant to an agreement with the trial court for a sentence of
13 years in prison. Boyd was sentenced in accordance with the plea
agreement.
      Boyd filed a timely notice of appeal and obtained a certificate of
probable cause.
      Appellate counsel has filed a brief pursuant to People v. Wende (1979)
25 Cal.3d 436 (Wende), indicating counsel has not been able to identify any
arguable issues for reversal on appeal. Counsel asks the court to review the
record for error as mandated by Wende. We offered Boyd the opportunity to
file his own brief on appeal, but he has not responded.
                           STATEMENT OF FACTS
      In his change of plea, Boyd admitted he “attempted to take a vehicle
from the immediate presence of [five] people with the intent to temporarily
deprive them of the vehicle.”
                                 DISCUSSION
      As we have noted, appellate counsel has filed a Wende brief and asks
the court to review the record for error. To assist the court in its review, and
in compliance with Anders v. California (1967) 386 U.S. 738 (Anders), counsel
has identified the following possible issues which were considered in
evaluating the potential merits of this appeal.


                                       2
      1. Whether Boyd’s involuntary lack of personal presence at the
preliminary hearing can be challenged on appeal.
      2. Whether a passenger in a car be a lawful victim of an attempted
carjacking.
      We have reviewed the entire record as required by Wende and Anders.
We have not discovered any arguable issues for reversal on appeal.
Competent counsel has represented Boyd on this appeal.
                               DISPOSITION
      The judgment is affirmed.



                                                              HUFFMAN, J.

WE CONCUR:




McCONNELL, P. J.




DATO, J.




                                     3